Exhibit 10.1 Georgia Department of Community Health 2 Peachtree Street, NW Atlanta, GA 30303-3159 Clyde L. Reese, III, Esq.,Commissioner Sonny Perdue, Governor www.dch.georgia.gov June 17, 2010 Sent Via:Certified Mail; Return Receipt Requested Peach State Health Plan Attn: Patrick Healy, President & Chief Executive Officer 3200 Highland Pkwy, SE Suite 300 Smyrna, Georgia 30082 Re:NOTICE OF RENEWAL FOR FISCAL YEAR 2011 Contract #0653 - Medicaid Managed Care Dear Mr. Healy: This letter serves as written notice that the Georgia Department of Community Health (hereinafter “DCH” or the “Department”) is exercising its option to Renew the above-referenced contract for an additional State Fiscal Year, subject to the terms and conditions of the underlying contract (the “Contract”) and any applicable subsequent amendments.The Contract, as renewed, shall terminate on June 30, 2011.All terms and conditions of the contract, including reimbursement, shall remain as stated in the original contract and any amendments thereto. Enclosed is an additional copy of this letter. Please sign both copies where indicated, retaining onefor your files and returning the other via fax or mail within 5 business days of receipt of this letter. Georgia Department of Community Health Contract Administration 2 Peachtree Street 40th Floor Atlanta, Georgia 30303 Fax: (404) 463-0663 Please contact me at (404) 463-0348 or via email at pgordon@dch.ga.gov should you have any questions or require additional information.We look forward to continuing with your contract in Fiscal Year 2011. Sincerely, /s/ Pamela Gordon Pamela Gordon Contract Specialist II Attachments cc:Clyde White, Deputy General Counsel Jerry Dubberly Randy Houpe File Georgia Department of Community Health 2 Peachtree Street, NW Atlanta, GA 30303-3159 Clyde L. Reese, III, Esq.,Commissioner Sonny Perdue, Governor www.dch.georgia.gov Signature of Acceptance: We, Peach State Health Plan, by the duly authorized signature below, do hereby acknowledge the Renewal of Contract #0653, Peach State Health Plan, and agree to comply with the terms as stated. Please return this document within 5 business days. /s/ Patrick M. Healy 6-23-10 Authorized Signature Date
